10

11

12

13

14

15

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-00994-LAB-WVG Document 1 Filed 05/28/19 PagpID.1 FILED

 

 

 

 

May 28 2019
Anton Ewing (pro se
3077 Clare nent Drive #372 soe RETO,
San Diego, CA 92117 BY a ihahs DEPUTY

 

anton@antonewing.com.
(619)719-9640

Plaintiff

THE UNITED STATES FEDERAL DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

Anton Ewing, an individual, Civil Case No: _19CV994_LAB WG

Plaintiff, COMPLAINT

VS.

TCPA 47 USC §227(b)(1)(A)
TCPA 47 USC §227(c)(5)

Kabbage, Inc., a Delaware corporation

Defendant.

 

Plaintiff Anton Ewing (“Plaintiff”), complains against Defendant Kabbage,
Inc., a Delaware corporation (“KABBAGE”) and alleges as follows:
I. INTRODUCTION
1. Kabbage was previously sued in a TCPA class action in the Middle District

of Florida on 2/18/2016 in 16-cv-00143-SPC-CM, Scoma vs. Kabbage, Inc, et al.

PLAINTIFF'S INITIAL COMPLAINT - 1

 

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.2 Page 2 of 54

Apparently Kabbage did not get the hint. Perhaps Kabbage should try eating
carrots with vitamin A so they can clearly see that Americans do not like, want or
desire harassing telemarketing calls. This lawsuit promises to be a cure for the
defendant’s blindness toward obeying the law.

2. Kabbage was sued in yet another TCPA class action on 2/23/2016 in the
Northern District of Illinois in 16-cv-02513, Custom Heating vs. Kabbage, Inc, et
al,

3. Tyler Green is an employee of Defendant Kabbage, Inc.

4, Tyler Green sent Plaintiff a text message to sell Plaintiff a loan on May 24,
2019 from 877-206-4140 to 619-719-9640.

5. Tyler Green called Plaintiff three times on May 24, 2019 to sell Plaintiff a
loan from 877-206-4140 to 619-719-9640,

6. Tyler Green threatened to kill Plaintiff if Plaintiff filed this lawsuit. Plaintiff
calls Tyler Green’s bluff and invites Tyler Green to go ahead and attempt to kill
Plaintiff.

7, Tyler Green sent Plaintiff an email from
aaron(@offshorestaffingsolutions.com to Plaintiff with a link to: “Application
Form: https://www.kabbage.com/?refid=TCG_ OC_JA” on May 24, 2019 at 9:30

AM.

8. Tyler Green admitted, on May 24, 2019, that he recorded the telemarketing

PLAINTIFF’S INITIAL COMPLAINT - 2

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.3 Page 3 of 54

calls that he made to Plaintiff on behalf of Defendant Kabbage, Inc.

9. Local Rule 83.4 regarding civility and its prohibition against attorneys
making derogatory statements about Plaintiff that disparages the intelligence,
ethics, morals, integrity or behavior of Plaintiff Ewing, applies to Defendant’s
attorney.

10. Local Rule 83.4 can be found at:
https://www.casd.uscourts.gov/_assets/pdf/rules/Local%20Rules.pdf

11. Defendant’s attorney has read Local Rule 83.4 and agrees to not harass,
intimidate, or disparage Ewing.

12. Defendant’s attorney is subject to and bound by California Business &
Professions Code section 6128 regarding criminal deceit by an attorney.

13. Defendant’s attorney agrees to not commit criminal deceit in his dealings
with Plaintiff.

14. IfDefendant’s attorney makes any derogatory remarks in his pleadings
toward Plaintiff, then Plaintiff will file a State Bar complaint, move for Rule 11
sanctions and will ask the Court to refer said attorney to the Federal Bar standing
committee on discipline. See General Order 708 adopted 4/12/2019

15. KABBAGE began harassing Plaintiff on or about May 24, 2019. As this
Court knows, Plaintiff can be very vocal toward telemarketers and this one was

also memorable. To put it mildly, Plaintiff was rather stern and vocal with

PLAINTIFF'S INITIAL COMPLAINT -3

 

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.4 Page 4 of 54

Defendant back on May 24, 2019 and was very clear about never telemarketing
him ever again. Then Defendant called again and again. Since Defendant did not
wise up, back off or cease and desist, this lawsuit resulted. Defendant just doesn’t
get it.

16. After the May 24, 2019 call, Plaintiff received several an email from “Aaron
Jones” using aaron@offshorestaffingsolutions.com on May 24, 2019. Tyler Green
was very caustic and derogatory toward Plaintiff.

17. On May 24, 2019, Defendant called again, from the same number as the
above stated May 24, 2019 call, using 877-206-4140 to Plaintiffs phone at 619-
719-9640.

18. The May 24, 2019 call was not the first call. Plaintiff knows this because of
what the employee on the other end of the phone was stating. Defendant’s
statements showed that Defendant must have called prior or must have paid and
hired and controlled some other contracted agent of theirs to call Plaintiff
previously. When Tyler Green called, he stated Plaintiff's name (or rather the
name that Plaintiff gives to scum-telemarketers when they call).

19. Often telemarketers higher controlled third parties to do their initial illegal
calling in violation of the TCPA. The initial lead source always plays coy and will
not divulge who they are or who they are working for. That in and of itself is a

violation of the FCC’s Telemarketing Sales Rule and actionable under 47 USC

PLAINTIFF’S INITIAL COMPLAINT - 4

 

 

 
10

11

12

13

14

15

16 |

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.5 Page 5 of 56

§227(c)(5). The only way that Plaintiff can find out who the TCPA violator is, is
to fain interest and “play along” on the call as the telemarketer reads the script and
illegally records the responses so they can sell the lead to Defendant KABBAGE.
It is a disgusting business and Plaintiff is going to put a stop to it.

20. The volume of illegal telemarketing calls in this country is skyrocketing.
Something must be done. Plaintiff is doing something about it.

21. The Honorable District Judge Chad F. Kenney stated on May 1, 2019 in case
number 18-cv-02071, Shelton vs. Fast Advance Funding, LLC: “Well, the only
way this, this act is going to get any teeth in it at all is through a serial litigant.”

22. Judge Kenney was referring to the TCPA when he made this above

statement on the record. See attached.

23. Defendant directly called Plaintiff on his DNC registered cell phone in

violation of the TCPA.

24. The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
alia, illegal telemarketing to Plaintiff's DNC registered cellular phone through the
use of an ATDS is expressly alleged against Defendant Kabbage, Inc.

25. Kabbage, Inc. has been illegally calling Mr. Ewing, without his consent,
with autodialed and prerecorded calls (“robocalls”) as well as “live-transfer” calls
using an ATDS. Mr. Ewing brings this action under the Telephone Consumer

Protection Act, 47 U.S.C. § 227 (“TCPA”), in hopes that an injunction and

PLAINTIFF'S INITIAL COMPLAINT - 5

 

 
10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.6 Page 6 of 56

damages will encourage Kabbage, Inc., to change their ways. To be clear, Plaintiff
is suing KABBAGE for the directly dialed calls. There were other calls through
lead generators but this lawsuit is for the direct autodialed calls.
26. The Defendant will hand over the lead source in discovery.
27. Defendant Kabbage, Inc paid Tyler Green $250 for making the above stated
illegal calls to Plaintiff.

II. PARTIES
28. Plaintiff Anton Ewing is a citizen of California who resides in California, in
this District.
29. Defendant Kabbage, Inc., a Delaware corporation with its corporate office at
730 Peachtree St NE, Suite 1100, Atlanta, Georgia, and is registered in and doing
business in California. KABBAGE is managed by Robert Frohwein.
30. Robert Frohwein is a shareholder of KABBAGE and its CEO.
31. Tyler Green is an employee of KABBAGE, calls himself an Executive
Account Manager and engages in telephone solicitations for and on behalf of
KABBAGE.
32. Tyler Green and Aaron Jones have made hundreds of telemarketing
solicitation calls on behalf of KABBAGE.

33. Aaron Jones is a telemarketing agent of KABBAGE. Aaron Jones is an

employee of KABBAGE.

PLAINTIFF’S INITIAL COMPLAINT -6

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.7 Page 7 of 56

34. Tyler Green called Plaintiff.
35. Tyler Green sent a text message to Plaintiff.
36. Tyler Green did not have permission or consent to call or text Plaintiff.

Til. JURISDICTION AND VENUE
37. This Court has federal-question subject matter jurisdiction over the
Plaintiff's TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a
federal statute. Mims y. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).
38. This Court has personal jurisdiction over KABBAGE, INC. because a
substantial part of the wrongful acts alleged in this Complaint were committed in
California. For example, KABBAGE, INC. made illegal telemarketing robocalls to
Mr. Ewing, while he was in California. Kabbage, Inc. has also subjected
themselves to personal jurisdiction in California because they are running and
abetting said criminal operation. It is a crime to violate 47 USC §501 by violating
47 USC §227(b). Kabbage, Inc. through their dba’s and agents, initiated the
primary telemarketing calls to Plaintiff and then sold, transferred and provided the
lead to Kabbage, Inc. marketers and others within the organization in a knowingly
illegal manner.
39. Plaintiff was called on cell phone of 619-719-9640 by Kabbage, Inc.
Plaintiff was called multiple times beginning on or about May 24, 2019, from 877-

206-4140, a number owned, used and controlled by Kabbage, Inc. and its agents,

PLAINTIFF’S INITIAL COMPLAINT -7

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.8 Page 8 of 56

with a prerecorded message which then transferred to a live human. The initial
part of the call was a pre-recorded message. After many personal questions were
asked and answered, the call was transferred to another Kabbage, Inc. person who
repeated the same questions. Defendant’s employee asked if Plaintiff was
interested in merchant cash advances or business loans.
40, KABBAGE did not have consent or permission to call Plaintiff.
41.  Plaintiffhas expressly stated exactly what phone number Defendant used to
call Plaintiff, as well as an exact date of one of the calls, to which number the calls
were made, what was said on the call and that the call was made with an ATDS
and prerecorded message. All of this meets the particularity requirements for a
cause of action.
42. Plaintiff's phone number is not a business phone.
43. Plaintiffs phone is registered on www.donotcall.gov and was done so more
than 31 days prior to the first call.
44. Defendant called Plaintiff on May 14, 2019 from 877-206-4140 at 9:24 AM,
10:40 AM, and 11:57 AM to 619-719-9640. Said calls were solicitations.

IV. TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. § 227
45. The TCPA provides a private cause of action to persons who receive calls in
violation of § 227(b). 47 U.S.C. § 227(b)(3).

46. The TCPA makes it unlawful to make telemarketing solicitations to

PLAINTIFF’S INITIAL COMPLAINT -8

 

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.9 Page 9 of 56

telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47
C.F.R. § 64.1200(c)(2).
47. The TCPA provides a private cause of action to persons who receive calls in
violation of § 227(c). 47 U.S.C. § 227(c)(5).
48. Plaintiff Ewing alleges that Defendant Kabbage, Inc. placed repeated
automated telephone calls to Plaintiff Ewing’s cell phone (619-719-9640) from
their phones and that the calls exhibited signs of being made with an Automated
Telephone Dialing System, including repeated telemarketing calls to Plaintiff
Ewing within a period of time from October 2018 to May 24, 2019 and the
presence of a pause or click (which is proven by the recording), which is
commonly associated with an Automated Telephone Dialing System (ATDS).
Those allegations are true and are sufficient to establish the elements of a TCPA
claim. There was a long delay when the calls connected every time and Plaintiff
heard a bubble popping sound right before the prerecorded message started.

V. STANDING
49, The court must evaluate lack of statutory standing under the Rule 12(b)(6)
standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
because Plaintiff is proceeding pro se, his complaint “must be held to less stringent
standards than formal pleadings drafted by lawyers” and must be “liberally

construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming

PLAINTIFF’S INITIAL COMPLAINT -9

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

frase 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.10 Page 10 of 5

standard for pro se complaints post-Twombly). The Ninth Circuit has concluded
that the court's treatment of pro se filings after Twombly and Iqbal remain the same
and pro se pleadings must continue to be liberally construed. Hebbe v. Pliler, 627
F.3d 338, 342 (9th Cir. 2010); see also McGowan v. Hulick, 612 F.3d 636, 640-42
(7th Cir. 2010); Bustos v. Martini Club Inc., 599 F.3d 458, 461-62 (5th Cir. 2010);
Harris y. Mills, 572 F.3d 66, WN (2d Cir. 2009) (noting that even following
Twombly and Iqbal, “we remain obligated to construe a pro se complaint
liberally’’).

50. Standing is proper under Article III of the Constitution of the United States
of America because Plaintiff's claims state:

A. A valid injury in fact;

B. which is traceable to the conduct of Defendant,

C. and is likely to be redressed by a favorable judicial decision. See,
Spokeo, Inc. v. Robins, 5378 U.S.__ (2016) at 6, and Lujan v. Defenders
of Wildlife, 504 U.S. 555 at 560. In order to meet the standard laid out in
Spokeo and Lujan, Plaintiffs must clearly allege facts demonstrating all
three prongs above.

The “Injury in Fact” Prong
51. Plaintiff's injury in fact, must be both “concrete” and “particularized” in

order to satisfy the requirements of Article III of the Constitution, as laid out in

PLAINTIFF’S INITIAL COMPLAINT - 10

 

 

Oo)

 
7

(ase 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.11 Page 11 of 56

Spokeo (1d.). For an injury to be “concrete,” it must be a de facto injury, meaning
that it actually exists. In the present case, Plaintiff was called on his cellular phone

at least five times by Defendant. In fact, Plaintiff expressly informed Defendant to

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

cease and desist from all future telemarketing on the very first call. Such calls are
a nuisance, an invasion of privacy, and an expense to Plaintiff in multiple ways.
Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
Defendant’s invasion of Plaintiff's right to privacy is further exacerbated by the
fact that Plaintiff's phone number, at all times relevant to this litigation, was on the
National Do-Not-Call Registry ( hereinafter, “DNC Registry”). As well, Plaintiff’
had no prior business relationship with Defendant prior to receiving the seriously
harassing and annoying calls by Kabbage, Inc. All of Plaintiffs injuries are
concrete and de facto, For an injury to be “particularized” means that the injury
must “affect the plaintiff in a personal and individual way.” Spokeo, Inc. v. Robins,
135 S.Ct. 1540, 578 U.S. (2016) at 14. In the instant case, it was Plaintiff's
phone that was called and it was Plaintiff who answered the calls. It was
Plaintiff's personal privacy and peace that was invaded by Defendant’s persistent
phone calls using an ATDS and a pre-recoded message, despite Plaintiff having no
prior business relationship with Defendant and Plaintiff's attempt to avoid the
damage by registering his number on the DNC Registry.

The “Traceable to the Conduct of Defendant” Prong

PLAINTIFF’S INITIAL COMPLAINT - 11

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24

“25

 

 

Pase 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.12 Page 12 of 5

52. The second prong required to establish standing at the pleadings phase is
that Plaintiff must allege facts to show that their injury is traceable to the conduct
of Defendant. In the instant case, this prong is met by the fact that the calls to
Plaintiff's cellular phone and home phone (land line) were placed either by
Defendant directly, or by Defendant’s agent at the express direction and control of
Defendant. See Jones v. Royal Admin. Servs., 866 F.3d 1100 (9th Cir. 2017) ten
factor test from the 9" Circuit and Civil code §2307.

The “Injury is Likely to be Redressed by a Favorable Judicial Opinion”
Prong

53. The third prong to establish standing at the pleadings phase requires Plaintiff]
to allege facts to show that the injury is likely to be redressed by a favorable
judicial opinion. In the present case, Plaintiffs Prayers for Relief includes a
request for damages for each cali made by Defendant, as authorized by statute in
47 U.S.C. § 227. The statutory damages were set by Congress and specifically
redress the financial damages suffered by Plaintiff. Furthermore, Plaintiffs
Prayers for Relief request injunctive relief to restrain Defendant from the alleged
abusive practices in the future. The award of monetary damages and the order for
injunctive relief redress the injuries of the past and prevent further injury in the

future. Because all standing requirements of Article III of the U.S. Constitution

PLAINTIFF'S INYTIAL COMPLAINT - 12

 

 
10

11

12

i3

14

15

16

i7

18

19

20

val

22

23

24

25

ase 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.13 Page 13 o0f5

‘|| Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite

 

 

oO)

have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S. __ (2016), Plaintiff
has standing to sue Defendant on the stated claims.

54. “...{C]ourts in the Ninth Circuit have held that "allegations of nuisance and
invasions of privacy in TCPA actions are concrete" injuries that establish standing.
See Mbazomo v. ETourandtravel, Inc., 16-CV-2229-SB, 2016 U.S. Dist. LEXIS
170186, 2016 WL 7165693, at *2 (E.D. Cal. Dec. 8, 2016). In Mbazamo, the court
held that a violation of the TCPA represents a concrete injury because "[t]he
history of sustaining claims against both unwelcome intrusion into a plaintiff's
seclusion and unceasing debt-collector harassment are squarely ‘harm[s] that [have]
traditionally been regarded as providing a basis for a lawsuit."" Mbazomo, 2016
U.S. Dist. LEXTS 170186, 2016 WL 7165693, at *2 (quoting Spokeo, 136 S.Ct. at
1549-50). The court declined to follow Romero, explaining that Romero
"improperly erodes the pleading standard set under Fed. R. Civ. P. 8(a)....A
plaintiff [need only] plausibly tie the alleged acts of the defendant to the alleged
harms suffered." Id. Messerlian v. Rentokil N. Am., Inc. (C.D.Cal. Dec. 15, 2016,
No. CV 16-6941-GW (GJSx)) 2016 U.S.Dist. LEXIS 175224, at *7-8.

55. “To establish injury in fact, a plaintiff must show that he or she suffered ‘an
invasion of a legally protected interest’ that is ‘concrete and particularized’ and

‘actual or imminent, not conjectural or hypothetical.’” Spokeo. at 1548 (quoting

PLAINTIFF'S INITLAL COMPLAINT - 13

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

nN
Lb

 

ase 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.14 Page 14 of 5

O)

distinct from particularization. Id. An injury is “particularized” if it affects “the
plaintiff in a personal and individual way.” /d. In addition, for an injury to be
“concrete”, it must be “de facto,” meaning that it is “real” and not “abstract.” Jd.
However, an injury need not be “tangible” in order to be “concrete,” and intangible
injuries may constitute injury in fact. /d. at 1549. In order to determine whether an
intangible harm constitutes injury in fact, Spokeo provided two factors to be
considered: “history and the judgment of Congress.” Jd. at 1549. Specifically, “(1)
whether the statutory violation bears a ‘close relationship to a harm that has
traditionally been regarded as providing a basis for a lawsuit in English or
American courts,’ and (2) congressional judgment in establishing the statutory
right, including whether the statutory right is substantive or procedural.” Matera v.
Google, No. 1Scv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).
Spokeo also held that “the violation of a procedural right granted by statute can be
sufficient in some circumstances to constitute injury in fact.” Spokeo, 136 S. Ct. at
1549. In such a case, a plaintiff “need not allege any additional harm beyond the
one [the legislature] has identified.” Jd.

56. Here, Plaintiff alleges that Defendant Kabbage, Inc. contacted him using a
"telephone dialing system." This is insufficient standing alone, but as in
Charkchyan and Kramer, Plaintiff alleges sufficient additional facts. First, each of

the calls are available to the Court as audio recordings of the robotic voice message

PLAINTIFF'S INITIAL COMPLAINT - 14

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

(Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.15 Page 15 of 56

that initiated the calls. Second, the calls are impersonal advertisements: they do not
address Plaintiff personally and they advertise Defendant KABBAGE’s product.
Third, Plaintiff declares that he has never heard of Defendant KABBAGE, visited
any location operated by said Defendant prior to the harassing and annoying calls,
nor provided his cellular telephone numbers to said Defendant or consented to
receive calls from Defendant. Plaintiff also has had no prior business relationship
with Defendant. Plaintiff had no reason to be in contact with Defendant
KABBAGE nor has he ever purchased any kind of product or service. Plaintiff's
allegations are sufficient to establish that Defendant used ATDS in sending their
prerecorded solicitation messages. Plaintiff does not own video or drone business
and therefore could not possibly purchase loan services from Defendant.

57. In Plaintiff's case, the allegations establish that he did not give prior express
consent. He declared that he was “the regular user and subscriber to the cellular
telephone number at issue." He also declared that he has "never heard of
[Defendant], visited any location operated by [Defendant], provided [his] cellular
telephone number to [Defendant] or consented to receive text messages from
[Defendant]." As in Charkchyan, these allegations are sufficient to support
Plaintiff's claims that he did not give prior express consent authorizing Defendant

to send the prerecorded messages.

PLAINTIFF’S INITIAL COMPLAINT - 15

 

 

 

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Pase 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.16 Page 16 of 56

VI. FACTUAL ALLEGATIONS
A. Kabbage, Inc.
58. One of KABBAGE, INC.’s strategies for marketing its services is placing
telemarketing robocalls to those who have not consented to receive such
solicitations, including Plaintiff.
59. KABBAGE, INC. uses equipment that has the capacity to store or produce
random or sequential telephone numbers to be called and that includes autodialers
and predictive dialers (each an “automatic telephone dialing system” or “ATDS”).
B. Plaintiff
60. Plaintiff Anton Ewing is, and at all times mentioned herein was, a “person”
as defined by 47 U.S.C. § 153(39).
C. Telephone number 619-719-9640
61. A phone number beginning 619-719-9640 is registered to Mr. Ewing.
62. 619-719-9640 is on the National Do Not Call Registry.
63. Mr, Ewing answers calls made to 619-719-9640.
64. Mr. Ewing pays the phone bills for 619-719-9640.

VII. FIRST CLAIM FOR RELIEF

(Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

65. Plaintiff realleges and incorporates by reference each and every allegation

set forth in the preceding paragraphs.

PLAINTIFF’S INITIAL COMPLAINT - 16

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

(Pase 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.17 Page 17of5

 

 

oO)

66. The foregoing acts and omissions of Kabbage, Inc. and/or its affiliates or
agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(1)(A), by
making non-emergency telemarketing robocalls to the cellular telephone number of
Plaintiff without prior express written consent.

67. The defendant in this matter is vicariously liable for the acts and actions of
the lead source under the Gomez case from the US Supreme Court handed down onl
January 20, 2016. Discovery will reveal the name of the lead agent. KABBAGE
controlled the lead agent and had actual knowledge of the TCPA violations. The
three other TCPA lawsuits are evidence of this knowing and willful conduct.

68. Plaintiff is entitled to an award of at least $500 in damages for each such
violation. 47 U.S.C. § 227(b)(3)(B).

69.  Plaintiffis entitled to an award of up to $1,500 in damages for each such
knowing or willful violation. 47 U.S.C. § 227(b)\(3).

70. Plaintiff also seeks a permanent injunction prohibiting KABBAGE, INC.
and its affiliates and agents from making non-emergency telemarketing robocalls
to cellular telephone numbers without prior express written consent of the called

party.

PLAINTIFF'S INITIAL COMPLAINT - 17

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Lee

pase 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.18 Page 18 of g

 

 

VU SECOND CLAIM FOR RELIEF

(Non-Emergency Robocalls to Telephones, 47 U.S.C. § 227(b)(1)(B))
71. Mr. Ewing realleges and incorporates by reference each and every allegation
set forth in the preceding paragraphs.
72. The foregoing acts and omissions of KABBAGE, INC. and/or its affiliates
or agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(1)(B), by
making non-emergency prerecorded telemarketing calls to the personal telephone
619-719-9640 number of Mr. Ewing without prior express written consent.
73. Mr. Ewing is entitled to an award of at least $500 in damages for each such
violation. 47 U.S.C. § 227(b)(3)(B}.
74. Mr. Ewing is entitled to an award of up to $1,500 in damages for each such
knowing or willful violation. 47 U.S.C. § 227(b)(3).
75. Mr. Ewing also seeks a permanent injunction prohibiting KABBAGE, INC.,
and its affiliates and agents from making non-emergency prerecorded
telemarketing calls to residential telephone numbers without prior express written
consent of the called party.

IX. THIRD CLAIM FOR RELIEF

(Telemarketing Solicitations to National Do Not Call Registrants, 47 U.S.C. § 227(c))
76. Plaintiff realleges and incorporate by reference each and every allegation set

forth in the preceding paragraphs.

PLAINTIFF’S INITIAL COMPLAINT - 18

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

frase 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.19 Page 19 of 5

 

 

oO)

77. The foregoing acts and omissions of KABBAGE, INC. and/or its affiliates
or agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(c), by
making telemarketing solicitations to residential and wireless telephone numbers
listed on the Federal Government’s National Do Not Call Registry. 47 C.F.R.
§64.1200(c)(2).
78. Plaintiff is entitled to an award of at least $500 in damages for each such
violation. 47 U.S.C. § 227(c)(5)(B).
79. Plaintiff is entitled to an award of up to $1,500 in damages for each such
knowing or willful violation. 47 U.S.C. § 227(c)(5).
80, Plaintiff also seeks a permanent injunction prohibiting KABBAGE, INC.
and its affiliates and agents from making telemarketing solicitations to residential
and wireless telephone numbers listed on the Federal Government’s National Do
Not Call Registry.

X. EXHIBITS
81. Exhibit A is a true and accurate copy of Class action compliant between
Scoma Chiropractic vs. Celtic Bank, a Utah industrial bank, Kabbage Inc.
82. Exhibit B is a true and accurate copy of Kabbage Inc., corporation details,

along with the registered agent information.

PLAINTIFF’S INITIAL COMPLAINT - 19

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Pase 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.20 Page 20 of 5

 

 

O)

83. Exhibit C is a true and accurate copy of the General Order No. 708, signed
by the Honorable Chief Judge Larry Alan Burns, and the Honorable Judge Dana
M. Sabraw.
84. Exhibit D is a true and accurate copy of Kabbage facebook page, Kabbage
website, and Kabbage California statement information.
85. Exhibit E is a true and accurate copy of Rob Frohwein LinkedIn profile.
86. Exhibit Fis a true and accurate copy of text message from Tyler.
87, Exhibit G is a true and accurate copy of Offshore Staffing Solutions, LLC
status, policy, and email from Aaron Jones.
88. Exhibit H is a true and accurate copy of Order Granting in part and denying
in part Plaintiffs’ Fourth Motion for Default Judgement in Case No.16cv2415,
signed by the Honorable District Judge Gonzalo P. Curiel.
89. Exhibit I is a true and accurate copy of LexisNexis excerpt from the Gomez
and Crunch case.
90. Exhibit J is a true and accurate copy of Civil Case No. 2:18-cv-02071, James
Everett Shelton v. Fast Advance Funding, LLC.

XI. PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for this Honorable Court to enter judgment against

all Defendant as follows:

A. Leave to amend this Complaint to conform to the evidence presented at trial;

PLAINTIFF’S INITIAL COMPLAINT - 20

 

 
10

Il

12

13

14

15

16

7

18

19

20

21

22

23

24

25

(ase 3:19-cv-00994-LAB-WVG Document 1 Filed 05/28/19 PagelD.21 Page 21 of 56

B. A declaration that actions complained of herein by KABBAGE, INC. violate
the TCPA;

C. For statutory damages in the amount of $5,000 per violation pursuant to
California Penal Code §637.2(a)(1) or, if greater, three times actual
damages as provided in California Penal Code §637.2{a}(2);

D. $500 plus threefold damages for intentional or willful violation of the Do-
Not-Call Registry for each and every call;

E, For a preliminary and permanent injunction to restrain further violations of
the CIPA, pursuant to California Penal Code §637.2(b);

FP. For an injunction prohibiting all Defendant from ever contacting Plaintiff
ever again in any manner whatsoever, including spam texting,
robodialing, and spam emailing;

G. $1,500 for each violation of 16 CFR §610.4(b)(iii)(B) initiating a call toa
DNC registered number;

H. $1,500 for each violation of 47 CFR §64.1601(3) caller ID spoofing;

I. $1,500 for each violation of 47 CFR §64.1200(d)(1) failure to provide copy
of written do not call policy;

J. $1,500 for each violation of 47 CFR §64.1200(b)({1) failure to state name of

business at beginning of call;

PLAINTIFF'S INITIAL COMPLAINT - 21

 

 

 

 
10

1h

12

13

14

15

16

17

18

19

20

21

22

23

24

25

frase 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.22 Page 22 of 5

K. $1,500 for each violation of 47 USC §227(b)(1)(A)(iii) willful or knowing
call to cellular phone;
L. $1,500 for each violation of 47 USC §227(b)(1) for using an ATDS;
M. $1,500 for each violation of 47 USC §227(c) and (d) for calling a phone
number on the DNC registry; and
N. For any other relief that the Court deems just and proper.
XII. DEMAND FOR JURY

Plaintiff demands a trial by jury for all issues so triable.

Dated: May 28, 2019 OE

 

PLAINTIFF’S INITIAL COMPLAINT - 22

 

 

oO)

 

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.23 Page 23 of 56

Exhibit A

 

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.24 Page 24 of 56
Case 2:16-cv-00143-SPC-CM Document1 Filed 02/18/16 Page 1 of 14 PagelD 1

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

SCOMA CHIROPRACTIC, P.A. a Florida
corporation, individually and as the

representative of a class of similarly-
situated persons,

Civil Action No.:
Plaintiff,
Vv.
CELTIC BANK, a Utah industrial bank,

KABBAGE, INC., LOANME, INC. and
JOHN DOES 1-10,

)
)
)
)
)
)
) CLASS ACTION
)
)
)
)
)
)
Defendants. )
CLASS ACTION COMPLAINT
Plaintiff, SCOMA CHIROPRACTIC, P.A. (“Plaintiff”), brings this action on behalf of
itself and all others similarly situated, through its attorneys, and except as to those allegations
pertaining to Plaintiff or its attorneys, which allegations are based upon personal knowledge,
alleges the followmg upon information and belief against Defendants, CELTIC BANK,
KABBAGE, INC., LOANME, INC. and JOHN DOES 1-10 (“Defendants”):
PRELIMINARY STATEMENT
1. This case challenges Defendants’ practice of sending unsolicited facsimiles.
2. The federal Telephone Consumer Protection Act of 1991, as amended by the
Junk Fax Prevention Act of 2005, 47 USC § 227 (“JFPA” or the “Act”), and the regulations
promulgated under the Act, prohibit a person or entity from faxing or having an agent fax

advertisements without the recipient’s prior express invitation or permission. The JFPA

provides a private right of action and provides statutory damages of $500 per violation. Upon

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.25 Page 25 of 56
Case: 1:16-cv-02513 Document #: 1 Filed: 02/23/16 Page 1 of 17 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

A CUSTOM HEATING & AIR
CONDITIONING, INC., an Illinois
corporation, individually and as the
representative of a class of similarly-
situated persons,

Plaintiff,

y No. 16-CV-2513

KABBAGE, INC., CELTIC BANK
CORPORATION, GULFCO LEASING
LLC, MICHAEL HENRY, and JOHN
DOES 1-12,

Nae” Magee” ne ce Ne nme Se ee ee ee ee ee ee Na ee”

Defendants.
CLASS ACTION COMPLAINT
Plaintiff, A Custom Heating & Air Conditioning, Inc. “Custom”), brings this
action on behalf of itself and all others similarly-situated, through its attorneys, and
except as to those allegations pertaining to Plaintiff or its attorneys, which
allegations are based upon personal knowledge, alleges the following upon
information and belief against Kabbage, Inc. (“Kabbage”), Celtic Bank Corporation
(“Celtic”), Gulfco Leasing LLC (“Gulfco”), Michael Henry (“Henry”) and John Does 1-
12, (collectively “Defendants”):
PRELIMINARY STATEMENT
1. This case challenges Defendants’ practice of faxing unsolicited

advertisements that advertise products or services provided by Defendants.

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.26 Page 26 of 56

Exhibit B

 

 

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19

Delaviars gov

PagelD.27 Page 27 of 56

Governor | Seneral Anaanidy | Courts | Elected Officiah | Slate Avensies

 

Separtment of State: Hvisicn of Corporations

ROME

About Agency
Sacralary'’s Leder
Newsra:
Frequent Guections:
Related Links
Contact Us

Office Location:

SERVICES:

Pay Faxes

File UCC's

Delaware Laws Gntine
Name Regefvation
Entity Search

 

Status
Voldate Certificate
Customer Serica Suey

PEF ORMATION
Carperate Forma
Corporate Fees

UCE Forme and Fees
Taxes

Eypadited! Sarvicas
Service af Proce:
Repisierad Age
GatCerporsta Status
Ssbmiting e Request

How te Ferra a Nev: Busines:
Cecilication:, Apostiies £ Aut

 
 
  

fntiy
cailorl of Documents

  
  

For help on a particular fietd dick on the Fiald Tag to take you to the help area.

 

 

Entity Details

THIS IS NOT A STATEMENT OF GOUB STANDING

 
   

    

 

Elle Mamie 4917454 a eat ae. (muni
Entity Name: KABBAGE, INC.

Entty Hind, Corporation Entity Tyas, General
Residensy. Domestic State) DELAWARE

REGISTERED AGENT INFORMATION

Name: CORPORATION SERVICE. COMPANY

Address: 251 LITTLE FALLS DRIVE

City: WILMINGTON County: New Castle
State, DE Postal Code: 19808
Phone: 302-636-5401

Adidiional Infomation is available for a fee. You oun relieve Status
mare dolailed iniermaiian including current fas
and taore fot 3 fea of $2040,

Would you like 2 Status & Status, Tax & History Information

afes of $10.00 oF
rans fling) best

 
      

 

 
   
 

 

View Bearch Resutt:

B ldsatnin tracran earner paFatnt ia oat ARE

 

New Entily Search: {

 

site map | privacy }. abevtthieaite | cemfactue [ transfate | delavare.gor

 

 

 

 

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.28 Page 28 of 56 ;

, GEORGIA GEORGIA SECRETARY OF STATE
CORPORATIONS DIVISION BRAD RAFFENSPERGER

 

 

HOME [/)
BUSINESS SEARCH h.

BUSINESS INFORMATION

Business Name: KABBAGE, INC. Control Number, 10089009

Business Type: Foreign Profit Corporation Business Status: Active/Compliance

Business Purpose: NONE

Principal Office Address: re Peachtree Straet, Sulte 1100, Atlanta, GA, 30308, Date of Formation / Registration Date: 12/22/2010

Jurisdiction: Delaware Last Annual Registration Year, 20175

 

REGISTERED AGENT INFORMATION

Registered Agent Name: Corporation Service Company '
Physical Address: 40 Technology Parkway South, #300, Norerost, GA, 30092, USA |
County, Gwinnett

 

 

 

 

 

OFFICER INFORMATION

Name Title Business Address

L. Scott Askins Secretary 730 Peachtree St ME, Suite 1100, Atlanta, GA, 30308, USA
Rob J. Frohwein cEO 730 Peachtree St. ME, Suite 1100, Atlanta, GA, 30308, USA
Scott Rosenberg cro 730 Peachtree St NE, Suite 1100, Atlanta, GA, 30308, USA
Back

Filing Histary Name History Retum to Business Search

 

Office of the Georgia Secretary of State Attn: 2 MLK, Jr. Dr. Suite 313, Floyd West Tower Atlanta, GA 30334-1530, Phone: (404) 656-2817 Toll-free: (844) 753-7825, WEBSITE: http:;//www.sos.ga.govs

© 2018 PCC Technalogy Group. All Rights Reserved. Version 5.4.1 Report a Problem?
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.29 Page 29 of 56

 

 

 

 

Exhibit C
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.30 Page 30 of 56

UNITED STATES DISTRICT COURT ADR ta
SOUTHERN DISTRICT OF CALIFORNIA ees.ecus csoecre

 

In the matter of
General Order No. TO 8
ADOPTING DISCIPLINARY
COMMITTEE .

Net” Seger” Ngee” “ee” ee”

 

Pursuant to Civil Local Rule 83.5.c, providing for the appointment of a
Standing Committee on Discipline, the following members of the bar are designated
to serve on such committee until further order of this Court:

Michael Attanasio, Chair (for a period of at least two years)
Robert W. Brownlie

Ezekiel E. Cortez

Daniel E. Eaton

Radmila A. Fulton

Diane Gibson

Randy Kay

Gary T. LaFleur

Frank J. Ragen

* OF

IT IS SO ORDERED.

Dated: _2Y [i2 [aol

q :
LARRY ALAN BURNS, DANA M. SABRAW, Judge

Chief Judge United States District Court
United States District Court

 

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.31 Page 31 of 56

Exhibit D

 
Case 3:19-cv-00994-LAB-WVG

 

i Kabbage

 

 

 

Kabbage
@Kabbageinc

: Home
Welcome
About
Posts
Community Rules.
Kabhage Homegrown
Photos
Videos
Events
Contact Us.
Trusipiat Reviews
Video Contest
Live Videos

Community

Groups

 

 

 

Create Post

 

Wiite a post...

 

Tag Trends Check in

Document 1. Filed 05/28/19

 

 

 

 

 

Posts

Kabbaqe
Veutarday at 12:28 PAF

ae

Like Comment Share

Kabbage
VYeuerday at 212 Ab +

 

{We're hiring! Join our teat of Innovators in 4ATL, #2F, #N'YC, or
: #Denver. Check our stories to find put more about each position

: : aVailable.

: ¥atfanta #intech falicaresrs #midtownatanta

 

4 1 Commnant 4 Shares

Like Comment Share

Saa All

: Photos

spc

pee

 

 

 

PagelD.32

Page 32 of 56

 

Visit Gris

 

i Send Message :

 

   

Our Story

NOTE: Please cilek "Ste More” tu view the
Kabbage Facebook page comnninity
Gtidetines.

Gi Farebonk pa...
See More

     
  

Community Sae Ai
2% Invite your frends to like this Page
a 118,842 people like this
Sy 113,247 peeple follow this

4% Frances Prado and 7 other fiends fike this

About Sea all
, (688) 996-8268

GH Typteally reptios within a day
Sond Message

Gp vw habhage.com

(Loan Servica - ProdustfSarvice

 

Page Transparency See Mere

ing infarminton fa hain you hatter
k ofa Rage Sep ocdions taken by
Jae WG IAMAYO AEE fos? uontent

 
 

 

 

Pages cteeted - October 19, 2005

Team Members

& Maladie Jean Romana

 

 

English: {US} - Espatol Portugquas Brasil -
Frasgaig (France) - beutech

Gaskies + Maze
Fan ak fae

 

 

 

 

i

 

 

 

 

 

Search

 

 
Case'3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19

Business. Loss 4 Cees Risolece) Sb a

Terms of Service >

 

Celtic Privacy Policy >

industry Policy»

   

Apply New

Meru

 

thy Now Sign In

 

Kabbage Privacy Policy

Pakiruary Fst, 2078

General

 

"our"} farihe benefit ol Celtic Bank Corporation ("Celtic Bank"! 2 Utah-chartered mndusinal hank, member

FISD. Whe, ses thet

 
  
 

Crates

 

at DF

 

Ah coliec

   
 

ore, se pind prc

that you provide, dire

   

Cirecly through dnrd-parves, to obta

 

       

saris ts sfurndug product oF the Site

 

including Kabbage® Seal Busi

 

 

Le

 

ara wsscleck by Celtic Bank. Ting Privacy Pokey

   
 

garding your inkarmation. We

 

fay amend this Frvacy Poiicy fram time to tine by pasting a revised, dsled version on tie Site, By visiling or

 

using the

 

splike practices duscribeed in thie Privacy Cohisy

    

The USA Patriot Act

MPORTANT INFORMATION ABOUT PROCEDURES FOR DPEMNG AN ACCOUNT

 

pike soversment Aghs th

  

ding of terrorism anc money launcaring activities, Federal lew raquires all

Rrancid institubons to often, veerfy, and rercen

   

fornaation thist IN WHI OPENS BL aoc,

 

Uopek an accourit wrt}

 

ic Bark will ask tor your name,

 

mailing address and other inforinatic: vill allow Celtis Genk te verily your identing ©.

 
  
 

Bank inay alse ask
if

 

adiver's license or other dentifng dacuments.

       

 

formation fhe. ncn Jot informa

 

suitor

 

aly callee:

fo ening

 

reovititicd Se

 
 

   

ve Bunisess Informatign fren wiers,

 

ichactig, but not lenited to: dus! russ, ermal addres

   
 
  
 
 

mdier, busi

 

Susiness type, hiisingss incorporation gormation,

pay

   

ning informatiog, accounting inkorratian

vendor ga rvic

 

jaunstion

 

aot peer

 

abby lcterentifial

aMormnation, incl put net lirmted te. tee owner's or principal!

 

ackiress, email add

 

    

cphane nuneber, daig uf Lirth, seeds

 

uF

   
 
 

pe sereces te

 

parties, including
1

 

 

aus, and pul

woGut you.

    

   

formation fram your ¢ truybile dewiee or other ae

 
 
 
 

   
   

sding clewerilessc!

 
 

red aad a aied Beabon or at

 

aboutihe Site ona thi arly wabsite or open amails ar links

PagelD.33 Page 33 of 56

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.34

 

Fall Nome OUR OFFICE

 

Enter Your Email 649 W Wyoming Ave

 

 

I Hayden
subject ID

 

83825

& +1208 215 2537

@ aaron@oftshorestoffingsolutions.cam

 

SEND

Business LoaniLine Of Credit
Company*

First Name

Last Nama"

Phone

Mobile

Email

Fico Credit Scare

Os you have onling Banking with your bank I i
Can | eat your appt with my underwrite? :
Will you have computer there with you 7

Lead Status

 

Address in fll

 

Descipton

 

Sibi esol

Copyright © 2019 Offshare Staffing Solutions

Page 34 of 56

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.35 Page 35 of 56

 

 

 

 

 

 

F
State of California
Secretary of State
Statement of Information FT75089
(Foreign Corporation)
FEES (Filing and Disclosure): $25.00. FILED
If this is an amendment, see instructions. In the office of the Secretary of State
IMPORTANT — READ INSTRUCTIONS BEFORE COMPLETING THIS FORM of the State of California
1. CORPORATE NAME JAN-16 2018
KABBAGE, INC.

2. CALIFORNIA CORPORATE NUMBER 03545305 This Space for Filing Use Only

 

 

 

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.}

 

3, If there have been any changes to the information contained in the last Statement of information filed with the California Secretary
of State, or no statement of information has been previously filed, this form must be completed in its entirety.
C4 If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
of State, check the box and proceed to Item 13.

 

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)

 

 

 

4. STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE CITY STATE ZIP CODE
730 PEACHTREE STREET, SUITE 1100, ATLANTA, GA 30308

5. STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY CITY STATE ZIP CODE
ONE FERRY BUILDING SUITE 200, SAN FRANCISCO, CA 94111

€. MAILING ADDRESS OF THE CORPORATION, IF DIFFERENT THAN ITEM 4 CITY STATE ZIP CODE

 

Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.) .

 

 

 

7. CHIEF EXECUTIVE OFFICER! ADDRESS CITY STATE ZIP CODE
ROB FROHWEIN 730 PEACHTREE STREET, SUITE 1100, ATLANTA, GA 30308

8, SECRETARY — , ADDRESS CITY , STATE ZIP CODE
SCOTT ASKINS 730 PEACHTREE STREET, SUITE 1100, ATLANTA, GA 30308

9. CHIEF FINANCIAL OFFICER? ADDRESS city STATE ZIP CODE

JEFF HODGES 730 PEACHTREE STREET, ATLANTA, GA 30308

 

Agent for Service of Process Ifthe agent is an individual, the agent must reside in California and Item 11 must be completed with a California street
address, a P.O. Box address is not acceptable. !f the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 11 must be left blank.

 

40, NAME OF AGENT FOR SERVICE OF PROCESS
GORPORATION SERVICE COMPANY WHICH WILL DO BUSINESS IN CALIFORNIA AS CSC - LAWYERS INCORPORATING SERVICE

 

 

11. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY STATE ZIP CODE

 

Type of Business

 

12, DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
ONLINE LENDING

 

43. THE INFORMATION CONTAINED HEREIN IS TRUE AND CORRECT.

01/16/2018 JILL CILMI VICE PRESIDENT
DATE TYPE/PRINT NAME OF PERSON COMPLETING FORM TITLE SIGNATURE

 

$1-350 (REV 01/2013) APPROVED BY SECRETARY OF STATE

 

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.36 Page 36 of 56

 

 

 

State of California

 

 

Secretary of State
Statement of Information G505969
(Foreign Corporation) 7
FEES (Filing and Disclosure): $25.00. FILED
If this is an amendment, see instructions. in the office of the Secretary of State
IMPORTANT — READ INSTRUCTIONS BEFORE COMPLETING THIS FORM of the State of California
1. CORPORATE NAME MAR-19 2019
KABBAGE, INC.

 

2. CALIFORNIA CORPORATE NUMBER 03545305 This Space for Filing Use Only

 

 

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)

 

3, lf there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
of State, or no statement of information has been previously filed, this form must be completed in its entirety.

a If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
of State, check the box and proceed to Item 13.

 

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)

 

 

 

4. STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE CITY STATE ZIPCODE
730 PEACHTREE STREET. SUITE 1100, ATLANTA, GA 30308

5. STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY CITY STATE ZIPCODE
6. MAILING ADDRESS OF THE CORPORATION, IF DIFFERENT THAN ITEM 4 — gity STATE ZIP CODE

 

Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)

 

 

 

 

7. CHIEF EXECUTIVE OFFICERY ADDRESS CITY STATE ZIP CODE
ROBERT FROHWEIN 730 PEACHTREE STREET. SUITE 1160, ATLANTA, GA 30308

8. SECRETARY ADDRESS CITY STATE ZIP CODE
L. SCOTT ASKINS 730 PEACHTREE STREET. SUITE 1100, ATLANTA, GA 30308

9, CHIEF FINANCIAL OFFICER/ ADDRESS CITY STATE ZIP CODE

SCOTT ROSENBERG 730 PEACHTREE STREET. SUITE 1100, ATLANTA, GA 30308

 

Agent for Service of Process if the agent is an individual, the agent must reside in California and Item 11 must be completed with a California street

address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 11 must he left dlank.

 

10. NAME OF AGENT FOR SERVICE OF PROCESS
CORPORATION SERVICE COMPANY WHICH WILL DO BUSINESS IN CALIFORNIA AS CSC - LAWYERS INCORPORATING SERVICE

 

11. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY STATE ZIP CODE

 

Type of Business

 

12, DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
MAIN OPERATING ENTITY

 

13. THE INFORMATION CONTAINED HEREIN IS TRUE AND CORRECT.

03/19/2019 L. SCOTT ASKINS SECRETARY
DATE TYPE/PRINT NAME OF PERSON COMPLETING FORM TITLE SIGNATURE

 

 

$1-350 (REV 01/2013) APPROVED BY SECRETARY OF STATE

 

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.37 Page 37 of 56

Exhibit E

 

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.38 Page 38 of 56

in| ©, Search

Rob Frohwein « 3rd Si  Kabbage, Inc

co-founder & Kabbagehead Villanova University Charles

3 i * Widger Schocl of £:
Atlanta, Georgia fidger School of Law

See contact info

 

500+ connections

 

 

 

 

  

 

   

Activity

follows

 
  

Thrilled tc be #14 on CNBC's 2019
Disruptor list! #kaisbageinc

So sorry to hear this Brad. | was a big

 

red this Rob commented

sha
i Comments

 

fan of your Dad, He was funny, smart...

 

See alt

 

Experience

co-founder & kabbagehead
Kabbage, Inc

Cer 2068 - Present - 1 yes § mos
alla genta

 

 

Kabbage provides the tnost advanced lending infrastructure available globally enabling smalt
businesses to bartevy the funds they need. We accemplish this through a direct SMB {ending
product Kabbage and technology platform adopted by banks and non-banks worldwide, We have
provided mare than $68 since our founding. We have raised neariy $500mm im equily since Gur
formation and more then $2 billion of debt.

    

Check out the Kabbage

co-founder

Drum Technologies, inc.
Cit 2018 — Present - 8 inas

Greater Atlanta Area

veww.drunia - Check back soch

board member & investor
StimLabs

Apr 2017 — Present. 2 yrs 2 mos
Greater Atlunta Area

 

StimLabs was founded in 2035 with a desire to advance the stale of regenerative medicine. in
pursuit of this goal, SumLabs has gathered exceptional scientific and clinical minds to develap and
commercialize new binactive technologies. Within a year of its inception, StimLabs conceptualized
and launched 2 suite of amniotic-derived products, developed an extensive product pip... See more

advisor & investor
HellaStorm, Inc.

   
 

Aug
Greater Atle

ny Tyr ings
ea

4 provider of silicon-accelerated solutions for the distribution streaming multimedia content.

  

member, board of directors
U.S. Micra Corporation
EGH - Jan zota -

 

: Pins

 

Arrow Electronics, Inc. (NYSE: ARW) successfully acquired U.S, Micro on January 2, 2074, Since 1995,
Us. Micro Corporation has been one of North America’s leading corpurate IT asset management
companies, serving the full spectrum of major corporations! IT equipment needs fram the
Deginning ta the end of the asset lifeqycle, We partner with manufacturers and distriaut..

 

 

 

 

ns Mer

 

Promoted

Online Accounting Degree
bet id ekills bor tev, guiding), ini
systems A anote,. Enrol at Gtanthein

   

Pest a Jab far Free!
Tiseeytied Post Ich in Minutes! Find the
Candidate Today. *baclusions

   

 
  
 

  
  
 

Billing Software for Law
Slnipte, cneepiiant payment processes
software designed for you to gat paid,

People Alsa Viewed

Kenneth Lin + ted
Founder and CEG at Credit Kanna

Michelle Lisowski + ard
‘Global Head of Marketing, Uber far
Gusiness at Uber

 

  

Renaud Laptanche + aed HS
Co-founder & CEO. Upgrade

Mare Gorlin + arc Ef
Founder & CEO at Roadie inc

 

Kathryn Petralia - ara {i
Co-founder & Kabbagehead

Brandon Krieg - aed
CEO and Co-Founder at Stashinvest -
We're hiring!

Noah Breslow + 2r¢
CEO at OnDeck

 

Charmaine Ward + ec
Charmaine Ward joins Georgia Power 25
Director of Corporate Relations

Sam Talassig - 3rd
Head of Global Policy at Kabbage

Laura Goldberg - 3rd #2

Chief Revenue and Marketing Officer at
Kabbage, Inc

Learn the skills Rob has

eBay Essential Training:
Selling
Viewers: 9,492

Entreprenedrshijs
Foundations
Viewers: $6,052

 

Strategic Partnerships
Viewers: 12,309

See mare courses

 

|| Q Search mie

Tax Notes
Sponsored « Keep up with ...

   

   

 

i eg Ryan’ Baiaegbi
: You: Ryat what nuncber ca

: 6 Collette Stark
ro You hips Awan firtkesin ¢

CG cat hey Frese
LinkedIn Offer + Yhanks for being a...

 

rity.

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.39 Page 39 of 56

Exhibit F

 

 
i oo in. detail’ ?

   
 

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.41 Page 41 of 56

Exhibit G

 

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.42 Page 42 of 56
DAHO

parmnpat anes lhe Business Notary Liens Trademank Franchise Authority

  

Business Search

 

 

 

 

   

 
 

 

(Administrative}
formedin | IDAHO
Tern? of Quration | Perpetual

a5 WWYOMING AVE
AYDEN, ID 83835

4? WIAKOMING AVE
HAYDEN, i) 35835

. snexponpotanannaen : off shore staffing Q
- Advanced “
; ts Av ARs a Results: 1
Form info | Status ‘ Fllingbate | Agent
: i | Filing Tyne } titted Liability Company
yp, Mactive Dissolved (Administrative) | 06/25/2014 | STEVEN FORSNESS Stolus + Inuctive-Dlssolvedt

Principal Addres

     
 
  
  
   
  
  
  
  

Mailing Adtdras:

initial Filing 3

 

BI2S/25td
inaetive Dai 2/03/2018

31 AR Bie Bat

 

BID 201

Registered Agen’ precinraercal
STEVEN FORSNESS

a W WYOMING AVE
AYDEN, IO 83835

 

3
Sa8
&

 

 

wos,

ae

View History

01315 Secvetery of Srate

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.43 Page 43 of 56

 

=PT FOR BREACHES

OBLIGATIONS,

  
  
 
  
 
  
  
     

 

Suspension and Termination Right i

    

6 Agreatna , the Refi Program 6

efor any reason.

that

 

YATE & pity

  

ry bee ent &

    

of this Agree!

Sand agents in performs

 

ov ager

 

Knot represent ott

  

23 ari ie dGiraction andl corral of

 
 
  
  
 
   

personnal act

 

ons af employer Wiel i

 

Referrer at will ot all Gines be Referrer’s

 
  
 

 

  
 

 

aferrer does r ave any eat or authvarity §
jan of any kind foot

of Kalb

SOF

of otherwise), whether express

tay nsas an behalf of

 

no obligation te any party under sy

represenialion or warrant its affilintes, employes,

  

subcontractors, or agen oreencusive, grid

 
 
  

Kabbage may offs

 

and disvibute any of

 

custoirvars in the werkt, anal ¢

liability te Referrer,

 

apnoiee any thir party tu do su, veithaul,

    

Rotice or

General

ment Reterrer may mot assign ae othenvise tr
2, Kabbar

       

or gett, by operation af law or otherad

   

    

Agreement williqui 1 om or dir

. hs Third-Party Bens

 

Peer.

a

    
 
 
  
 

Nothing in ihis Agre

 
   

diciaries, and neither

  

presentation

   

et, No detay or om

has undar this Ag

 

wil mpar or be constr

 

 
 
 
  
    
      
      
   

 

ér of any def fail rie any prov

ect te waiving pa

avs of the United
ice of law

 
 
    

 

provisions & ecchusively inte s

competent located

 

 

; . areby waive
triad Bey jury, [rs ne we ig a dapute over the tarms ef this Agreement, :

able atrornays"

 

iq ve

 

 
 
 
 

idl OXPENGSE,

   

 

  
    
  
  
       
  

   
  

 

    

& Any notices given und ; be in writing ard
ed lo heave been sufficiently given when delivered by hand or seng by
H sand any notices to the addre
be iad to: legal@kabhage. com, The date of mailing any
Jdithe date on which such noting is given unless
otherwise spe
f. Se miHty. ba Pee

or unenfercaable pir

    
  

A

Entre Agreement;

 

iments; Headings. This Agra

schedules, owhibits and attachments!

 

seded by this A:
wat Bie terms or cencitic
¢ by an instrument ia writing $i
for convent

 
  
 
   
 

 

   

nee only.

 
 
 

and de
onginal, bul all

Conunment,
 

Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.44

      

   

EPT FOR BREACHES OF INTE UAL PROPERTY AND CONFIDENTIALITY
 LIAGLE FO
WE
ST PROF

 

 

   

5 Ayroarier

 

to participate in it at any tame for eny season.
Relationship of the Partias

a Afiriavas and Subcontractors

  

auring that

    
  
 
 
  
  

 

t and its affiliate: tractors and

is Agreenn anit as

 

hey were a perty

 

ary late: his Agreement by

SCOnLEDEEORS Ghd

 

gents in performing any

 

     
 
 
 

 

fGgine. Ne employment, parte

Dressel otherwise, Raferre:

 

jon and control of the

fas an are! lependent contractor, A

  

personnel a

   

ing and

 

fans of employ

 

te well et all

    
 
    
  
  

an to any party undar any
its abil
tral ratalionship is non-exclusive,

 

BQ GF We

 

anky given by
his

y offer, sell and te any of its hs proce ts oF services to any

  

  

las, employees,

 

subcentiacters, or agent and

   

custorrars t ary io do se, witha,

natice of liaisdity to Referrer,

aneral

 

  

nent, Refarrer may not assign or otherwise

 

fer this Agrearri

 

    
  
 

oF part, by ope of lew ar othery

 

2. Kabbagye may assign this
Agre waihoud
Nar Third Pacty Bene

create ary third-party ban

=

i, av will,

 
  
 
 
   
 

Irie the contrary,

ebay ore

 

20n by either party te ex:
ar this Agraement will

 

any fi
par oe be conatruad as a Waiver of such

 

hE or powe!

 

 

 

OY polar We

 

a of any default or failure to enf

Ht must be in wri

hy provision af this

 

factihe waiving part

 
 

rei performance thereafar,

   
 

Trial, Vervuice

   

lawa of the United

   
  
  
  
  
  
   

freferance to its choice of law

Yyontha state or federal courts of

  

ies hereby waive
of this Agreement,

sanatsh

 

attorneys

tion. Notices
ie of mailing any
is given uniees

   
 

ff ii be made te oF se alStabbag
o will be

ciiedt in i

   
    
   

dete on which such :

  
 
      
 

event that any p

G. Entre Agreanie:

 

adments, Headings. This

schedules, exhibits avicd att

  

rents harete,
waite re

 

RE LO i

 

and Referrer

   
  
 
 

 

iby this Agreeme: ents or

    
 

of tha terms er coneliti ant shaft be

valic!

 

te by an insirurne

 

for conveniance anly.

 

ener may be execuied in
1 arsed dedi

nskitute ane

   
 

  

ey stitute ar

 

 

Page 44 of 56

 

 
Case 3:19-cv-00994-LAB-WVG
1 Grail

Application Form

Aaron Jones Sapron@otshorestafingsolutions.com>
To: sddronevideos@gmai.com

Applicalion Form, htips:fway-kabbage.comi?relig=TCG_OC_JA

Document 1 Filed 05/28/19 PagelD.45 Page 45 of 56

Doe Jehn <sddranevicacs@gmall.com>

 

 

Fri, May 24, 2019 at 9:30 AM

 

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.46 Page 46 of 56

Exhibit H

 

 
Co fo sn DB Ww FP WH YS

me NM YB S| Be BPO Se EO S| SO ll lS

CLAUDINE OSGOOD, an individual
ANTON EWING, an individual,

Plaintiff,

V.

Main Streat Marketing, LLC, a Utah
limited liability company; Jerrod Robker,
an individual aka Jerrod McAllister;
DOES 1-100; ABC CORPORATIONS 1-
100; XYZ, LLC's 1-100,

Defendants.

 

 

55(b).

 

 

HSe 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.47 Page 47 of 56
ase 3:16-cv-02415-GPC-BGS Document 83 Filed 08/20/18 PageiD.936 Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Case No.: 16CV2415 GPC BGS

ORDER GRANTING IN PART AND
DENYING IN PART PLAINTIFFS'
FOURTH MOTION FOR DEFAULT
JUDGMENT

[Dkt. No. 80.]

Before the Court is Plaintiffs Anton Ewing and Claudine Osgood’s fourth motion
for default judgment pursuant to Federal Rule of Civil Procedure (“Rule”) 55(b). (Dkt.
No. 80.) No opposition has been filed. Based on the reasoning below, the Court GRANTS
in part and DENIES in part Plaintiffs’ fourth motion for default judgment pursuant to Rule

16CV2415 GPC BGS

 

 
Oo © SYN A wo fF WwW Kw

b> BO BRD ORD i ss i i El lll

 

Se 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.48 Page 48 of 56

base 3:16-cv-02415-GPC-BGS Document 83 Filed 08/20/18 PagelD.946 Page 11 of 11

violations of section 632 as authorized by section 637.2”); Lieberman v. KCOP
Television, Inc., 110 Cal. App. 4th 156, 167 (2003) (‘to recover statutory damages for
violation of section 632, Lieberman was not required to prove actual damages resulting
from the recording. He may recover up to $5,000 for each incident”) (citing Ribas, 38
Cal. 3d at 365). Accordingly, the Court concludes that the 2017 CIPA amendment to
section 637.2 was a clarification and therefore, the $5,000 per violation” applies to
Plaintiffs’ CIPA claim. Because Plaintiff Ewing is entitled to $5,000.00 “per violation’,
the Court awards him $25,000 for the five calls that violated CIPA.
Conclusion

Based on the above, the Court GRANTS in part and DENIES in part Plaintiffs’
fourth motion for default judgment. The Court GRANTS Plaintiff Ewing’s motion for
default judgment in the amount of $15,000 under the TCPA and $25,000 under the CIPA.
The Court DENIES Plaintiff Osgood’s motion for default judgment. The hearing date set
for August 24, 2018 shall be vacated.

ITIS SO ORDERED.

Dated: August 20, 2018 3. / a,

Hon. Gonzalo P. Curiel ~~
United States District Judge

11
16CV2415 GPC BGS

 

 

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.49 Page 49 of 56

Exhibit I

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.50 Page 50 of 56

Page 13 of 21

136 S. Ct. 663, *673; 193 L. Ed. 2d 571, **584; 2016 U.S. LEXIS 846, ***22

F. 3d. at 874. A Navy representative noted the
importance of ensuring that the message recipient list
be “kosher” (/eé., that all recipients had consented to
receiving messages like the recruiting text), and made
clear that the Navy relied on Campbell's [*674]
representation that the list was in compliance. App. 43.
See also bid. (noting that Campbell itself encouraged
the Navy to use only an optin list in order to meet
national and local law requirements). In short, the
current record reveals no basis for arguing that
Gomez's right to remain message-free was in doubt or
that Campbell complied with the Navy's instructions.

We do not overlook that subcontractor Mindmatics, not
Campbell, dispatched the Navy's recruiting message to
. unconsenting recipients. But HNI3(#) LEGHNII3I¥ |
[13] the Federal Communications Commission has ruled
that, under federal common-law principles of agency,
there is vicarious liability for TCPA violations. In re Joint
Petition Filed by Dish Network, LLC, 28 FCC Red. 6574
(2013). The Ninth Circuit deferred to that ruling, 768 F.
3d,_at 878, and we have no cause fo question it.
Campbell's vicarious liability for Mindmatics’ conduct,
however, in no way advances Campbell's [***24]
contention that it acquired the sovereign’s immunity
from suit based on its contract with the Navy.

weeEK

 

For fhe reasons stated, the judgment of the Court of
Appeals for the Ninth Circuit is affirmed, and the case is
remanded for further proceedings consistent with this
opinion.

Itis so ordered.

Concur by: THOMAS

Concur

Justice Thomas, concurring in the judgment.

The Court correctly concludes that an offer of complete
relief on a claim [**585] does not render that claim
moot. But, in my view, the Court does not advance a
sound basis for this conclusion. The Court rests its
conclusion on modern contract law principles and a
recent dissent concerning federal Rute of Civil
Procedure 68. See ante, at - 193 L. Ed. 2d, at
579-587. | would rest instead on the common-law
history of tenders. That history—which led to Rule 68—
demonstrates that a mere offer of the sum owed is

insufficient to eliminate a court's jurisdiction to decide
the case to which the offer related. | therefore concur
only in the judgment. ,

The text of Article IIl’s case-or-controversy requirement,
that requirement's drafting history, and our precedents
do not appear to provide sufficiently specific principles
to resolve this case. When faced with such uncertainty,
it seems particularly important for us to look to
how [***25] courts traditionally have viewed a
defendant's offer to pay the plaintiffs alleged damages.
That history—which stretches from the common law
directly to Rule 68 and modern settlement offers—
reveals one unbroken practice that should resolve this
case: A defendant's offer to pay the plaintifi—without
more—would not have deprived a court of jurisdiction.
Campbell-Ewald’s offers thus do not bar federal courts
from continuing to hear this case.

A

Modern settlement procedure has its origins in the law
of tenders, as refined in the 18th and 19th centuries. As
with much of the early common law, the jaw of tenders
had many rigid formalities. These formalities make clear
that, around the time of the framing, a mere offer of
relief was insufficient to deprive a court of jurisdiction.

At common law, a prospective defendant could prevent
a case from proceeding, but he needed to provide
substantially more than a bare offer. A “mere proposal
or proposition” to pay a claim was inadequate to end a
case. A. Hunt, A Treatise on the Law of Tender, and
Bringing Money Into [*675] Court §§1-2, 3-4 (1903)
(Hunt) (citing cases from the 1800's), Nor would a
defendant's “readiness and an ability to pay the money”
suffice to end a case. [""*26] Holmes v. Holmes, 12
Barb. 137, 144 (N. Y. 1851}. Rather, a prospective
defendant needed fo provide a “tender’—an offer to pay
the entire claim before a suit was filed, accompanied by
“actually produc[ing]” the sum “at the time of tender” in
an “unconditional” manner. M. Bacon, A New
Abridgment of the Law, 314-315, 321 (1856) (citing
cases from the early 1800's).

Furthermore, in state and federal courts, a tender of the
amount due was deemed “an admission of a liability” on
the cause of action fo which the tender related, so any
would-be defendant who tried to deny liability could not
effectuate a tender. Hunt §400, at 448; see Cottier v.
stimpson. 18 F. 689, 697 (Ore. 1883) (explaining that a
tender constitutes “an admission of the cause of

Anton Ewing

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.51 Page 51 of 56

Page 10 of 11

2018 U.S. App. LEXIS 26883, *24

Congress's 2015 amendment to the TCPA provides
additional information about Congress's views on the
scope of the definition of ATDS. After the FCC issued its
2015 order, Congress added language to §
227 (b) (THAIN), exempting the use of an ATDS to make
calls "solely to collect a debt owed to or guaranteed by
the United States." Bipartisan Budget Act of 2015, Pub,
L. No. 114-74, § 307, 129 Stat, 584, 588 (codified at 47
USC. § 227(b) (I) (Ail). Like the exception allowing
the use of an autodialer to make calls "with the prior
express consent of the called party," this debt collection
exception demonstrates that equipment that dials fram a
list of individuals who owe a debt to the United States is
stil an ATDS but is exempted from the TCPA's
strictures. Moreover, in amending this section, Congress
left the definition of ATDS untouched, even though the
FCC's prior [*25] orders interpreted this definition to
include devices that could dial numbers from a stored
list. We “presume that when Congress amends a
statuie, it is knowledgeable about judicial decisions
Interpreting the prior legislation." Porter v. Bd. of Trs. of
Manhaitan Beach Unified Sch, Dist, 307 F.3d_1064,
1072 (9th Cir. 2002). Because we infer that Congress
was aware of the existing definition of ATDS, its
decision not to amend the statutory definition of ATDS
to overrule the FCC's interpretation suggests Congress
gave the interpretation its tacit approval. See Lorillard v.
Pons, 434 US, 575, 580, 98 S. Ct. 866, 55 L. Ed. 2d 40
(1978) ("Congress is presumed to be aware of an
administrative or judicial interpretation of a statute and
to adopt that interpretation when it re-enacts a statute
without change.").

 

ANG? Despite the ambiguity of the statutory definition
of ATDS, reading the definition "in [its] context and with
a view to [its] place in the overall statutory scheme,"
Brown & Willlamson Tobacco Corp., 529 U.S. at 733,
we conclude that the statutory definition of ATDS is not
limited to devices with the capacity to call numbers
produced by a “random or sequential number
generator,” but also includes devices with the capacity
to dial stored numbers automatically. Accordingly, we
read § 227{a)(1} to provide that the term automatic
telephone dialing system means equipment which has
the capacity—(1) to [*26] store numbers to be called or
(2) fo produce numbers to be called, using a random or
sequential number generator—and to dial such
numbers.8

 

limited to dialing wholly random or sequential blocks of
numbers, but could be configured to dial a curated list.

® Therefore, we decline to follow the Third Circuit's unreasoned

HNOTF| We also reject Crunch's argument that a
device cannot qualify as an ATDS unless it is fully
automatic, meaning that it must operate without any
human intervention whatsoever. By referring to the
relevant device as an "aufomatic telephone dialing
system," Congress. made clear that it was targeting
equipment that could engage in automatic dialing, rather
than equipment that operated without any human
oversight or control. 47 U.S.C. § 227(a}(1) (emphasis
added); see ACA Int'l, 685 F.3d at 703 ("JAjuto' in
autodialer—or, equivalently, ‘automatic’ in ‘automatic
telephone dialing system,’ 47 U.S.C. § 227(a)(1)—-would
seem to envision non-manual dialing of telephone
numbers."}. Common sense indicates that human
intervention of some sort is required before an
autodialer can begin making calls, whether turning on
the machine or Initiating its functions. Congress was
clearly aware that, at the very least, a human has to flip
the switch on an ATDS. See The Automated Telephone
Consumer Protection Act of 1991, Hearing Before the
Subcomm. on Comme'ns of the Comm. on Commerce,
Sel, and Transp., 102nd Cong. 15 (1991) [*27]
(statement of Robert Bulmash, President, Private
Citizen, Inc.) (describing a pitch for autodialers in a
telemarketing magazine as stating: "You come home
from work[, and] turn on the machine, just like turning on
a radio."). Crunch does not dispute that the
Textmunication system dials numbers: automatically,
and therefore it has the automatic dialing function
necessary to qualify as an ATDS, even though humans,
rather than machines, are needed tc add phone
numbers to the Textmunication platform.

D

Because we read § 227(a)(1) to provide that the term

 

assumption that a device must be able to generate random or
sequential numbers in order to qualify as an ATDS.
Dominguez _ex rel. Himself v. Yahoo, Inc., 894 F.3d 116, 120
(3d Cir, 2018} (stating, without explanation, that the plaintiffs
claims against Yahoo failed because he "cannot point to any
evidence that creates a genuine dispute of fact as to whether
[Yahoo's device] had the present capacity to function as an
autodialer by generating random or sequential telephone
numbers and dialing those numbers"). in| making this
assumption, the Third Circuit failed to resolve the linguistic
problem it identified in an unpublished opinion in the same
case, where it acknowledged that “it is unclear how a number
can be sfored (as opposed to produced) using ‘a random or
sequential number generator." Dominguez v, Yahoo, inc., 629
F. Aop’x 389, 372 1.7 (30 Cir, 2075}. Because the Third Circuit
merely avoided the interpretive questions raised by the
statutory definition of ATDS, its published opinion is
unpersuasive,

Anton Ewing

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.52

Exhibit J

Page 52 of 56

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.53 Page 53 of 56

JAMES EVERETT SHELTON,
Plaintiff (s)

v.
FAST ADVANCE FUNDING, LLC

Defendant(s),

APPEARANCES:
For the Plaintiff:

For Defendant:

Court Recorder:

Transcription Service:

 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF PENNSYLVANIA

CIVIL CASE

Case No. 2:18-cv-02071
Philadelphia, Pennsylvania
May 1, 2019

Time 9:15 a.m. to 9:59 p.m.

TRANSCRIPT OF HEARING AND ORAL ARGUMENTS
BEFORE THE HONORABLE CHAD F. KENNEY
UNITED STATES DISTRICT COURT JUDGE

Bryan Anthony Reo, Esq.
Reo Law LLC

PO Box 5100

Mentor, OH 44061

John P. Hartley, Esq.

Complete Business Solutions Group
20 N. 3rd Street

Philadelphia, PA 19106

Christopher Kurek
Clerk's Office
U.S. District Court

Precise Transcripts
45 N. Broad Street
Ridgewood, NJ 07450

Proceedings recorded by electronic sound recording; transcript
produced by transcription service.

 

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.54 Page 54 of 56

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

235

 

29

MR. HARTLEY: I do agree with you Your Honor.

THE COURT: Right.

MR. HARTLEY: It’s just that --

THE COURT: So, where were you asking for
discovery on that issue all along, where was your client
all along to participate in this case? That’s a question
you have to ask your client, I wondered all along where
your client was in this case. Now they want to raise a
legal issue that requires some discovery, requires to ask
for discovery, now you come in and say, Judge it’s, it’s a
-- I want, I want my record, you had all this time to
create your record and make this argument, all this time
for me to, potentially, to decide this on summary
judgment, te go through all the, to go through all the law
and to make a decision, and now you don’t have your
record. And, that’s not on me, that’s not on the Court,
that’s on your client. And, I could see the attitude of
your client through your attorney in the Ruie 16, that I’m
net going to just -- I’m, I’m -- we're not doing anything
with this because we don’t believe in their case and it
looked as if they were like, because they’re serial
litigant. Well, the only way this, this act is going to
get any teeth in it at all is through a serial litigant.
So, I just don’t understand why your, your client took

that approach and it’s interesting to me from a visual

 

 

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.55 Page 55 of 56

CERTIFICATE
I, Stephanie Garcia, court approved transcriber, certify that
the foregoing is a correct transcript from the official
electronic sound recording of the proceedings in the above~

entitled matter.

 

May 10, 2019

 

 

 
Case 3:19-cv-00994-LAB-WVG Document1 Filed 05/28/19 PagelD.56 Page 56 of 56

CERTIFICATE
I, Stephanie Garcia, court approved transcriber, certify that
the foregoing is a correct transcript from the official
electronic sound recording of the proceedings in the above-

entitled matter.

 

May 10, 2019

 

 

 

 
